Citation Nr: 1541114	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1984 to March 1990 and December 2002 to June 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  [The rating decision also denied service connection for joint pain, low back pain, anemia, a right leg rash, and a right hand rash.  However, the Veteran's notice of disagreement limited his appeal to the matter at hand.]  In June 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ originally denied the present claim, finding that the evidence did not show that the Veteran had a diagnosis of IBS, based essentially on a November 2011 VA examination report indicating that, although she reported having IBS, there was nothing in treatment records confirming such diagnosis.  While the AOJ acknowledged that a December 2012 VA emergency room treatment note showed a diagnosis of IBS, it found no further confirmation of such disability.  At the June 2015 hearing, the Veteran reported that she had IBS first diagnosed in 2012 (during the above-mentioned emergency room visit) and that since then she has been receiving treatment and medication for IBS from the Charleston, South Carolina VA Medical Center (MC).  Thereafter, she submitted copies of additional VA treatment records from the past three years noting diagnoses of IBS.  However, such records are incomplete, and the most recent and complete record of VA treatment in the record is dated in April 2013.  As updated records of VA treatment are constructively of record and allegedly contain information pertinent to her claim, they must be secured.  Furthermore, another examination is needed to reconcile the conflicting medical evidence regarding the diagnosis and etiology of the claimed disability.

The case is REMANDED for the following:

1. The AOJ should secure for the complete, record updated (i.e., those not already in the record) records of all VA evaluations or treatment that the Veteran has received for IBS since April 2013.  

2. The AOJ should then arrange for the Veteran to be examined by a gastroenterologist (or other appropriate physician) to determine the nature and likely etiology of her claimed disability.  The entire record must be reviewed in conjunction with this examination, and any tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each gastrointestinal disability entity found.  Specifically, does the Veteran have IBS?

b. For each disability entity other than IBS diagnosed, is such a functional gastrointestinal disorder?  

For VA purposes, "functional gastrointestinal disorders" are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  

c. For any disability entity diagnosed that is not IBS/a functional gastrointestinal disorder, please opine whether such entity is at least as likely as not (a 50 % or better probability) directly related to the Veteran's military service, to include notations of gastroenteritis therein.

All opinions must include rationale.  The examiner must reconcile all opinions with any conflicting medical evidence or opinions in the record.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

